Keith, P.,
delivered the opinion of the court.
This litigation originated in a petition upon the part of the Southern Railway Company to the State Corporation Commission to discontinue its station at Dorset, • a few miles south of Richmond city, in Powhatan county. The commission, after hearing the case, declined to grant permission to discontinue the station, and thereupon, on the 5th of January, 1911, the Southern Railway Company applied to the commission for leave to discontinue its sta*357tion at Clayville, a point on its railway nine-tenths of a mile south of Dorset. After an informal hearing the commission determined to grant the petition and to discontinue the station; and, thereupon, the Clayville Manufacturing Company and certain citizens who were interested in the subject appeared in order to take an appeal from this order. It seems that no record had been made of what is styled an informal hearing of the case, but at the instance of the parties interested, the commission permitted the Clayville Manufacturing Company and others to file their petition, to which the Southern Railway Company filed its answer, and a formal hearing was had before the commission. A number of witnesses were introduced on behalf of the petitioners and the defendant, and the cause was fully argued before the commission, which, after having made a personal inspection of the-two stations at Dorset and Clayville, and it being conceded by all parties that the railroad company ought not to be required to maintain two agencies in such close proximity, the commission determined to discontinue the station at Clayville, and adhered to its former determination to maintain that established at Dorset. Prom this order 'the Clayville Manufacturing Company and others appealed to this court.
The petition raises numerous questions of fact, with which the opinion of the commission, which is made a part of the record, deals in a full and satisfactory manner, and we feel that we cannot do better than to adopt that opinion in disposing of the case here. It is as follows:
“Moseley, Dorset and Clayville are stations on the Southern Railway, a few miles south of the city of Richmond, in Powhatan county. Moseley is the point where the Tidewater and Western Railroad crosses the tracks of the Southern railway. A station was made necessary here by reason of it being a junction point. One mile and two-tenths south of Moseley is Dorset. Nine-tenths of a mile south of Dorset is Clayville.
*358“In the summer of 1908 the Southern Railway Company made application to the State Corporation Commission to be allowed to discontinue the agency at Dorset. A number of the patrons of the Dorset station opposed this application, and a hearing was had before the commission, at its courtroom in Richmond, on the 9th day of December, 1908, and testimony was heard for both the applicant and those in opposition, and thereupon on the 15th day of December, 1908, the commission entered an order denying the application of the Southern Railway Company to discontinue its agency at Dorset, and gave the following reasons:
“ ‘This is an application of the Southern Railway Company to discontinue the agency at Dorset station, on the line of said railway company in Powhatan county, Virginia.
“ ‘It appears from the evidence that this station was established many years ago, and that its location was the most suitable one from the fact that the public roads of the county led to this point, and that the ground upon which the station was located was easy of access and very convenient for the unloading and loading of both passengers and freight.
“ ‘When what is known as the Tidewater and Western railroad was built several years ago, it crossed the Southern railway at a point called Moseley, where an agency was established by the Southern railway. This point is one and two-tenths miles north of Dorset, but it was made necessary by reason of the junction of the two roads. Later the Powhatan Clay Manufacturing Company established, at a point just nine-tenths of a mile south of Dorset, what was supposed would develop into a very large and continuing industry for the manufacture of clay into bricks, &c. For the accommodation of this clay manufacturing company the Southern railway established an agency, station at this point, known as Clayville.
*359“ ‘From the evidence before us in this case it appears that the Powhatan Clay Manufacturing Company has practically gone out of business, because the clay upon which it depends for a successful continuation of its business has about been exhausted, and that it has already sold and removed some of its machinery. It further appears that the convenience and facilities for unloading and loading freight, both at Moseley and Olayville, are very inadequate, and that people living much nearer to the stations, Moseley and Olayville, than to Dorset prefer “to make the longer haul to Dorset.
“ ‘Furthermore, it appears that many, if not all, patrons of Dorset, if this agency should be discontinued, in going to the station at Olayville, would have to follow the roads that lead to Dorset, and then nearly a mile farther, and for the most part over the private road on the land of the Powhatan Clay Manufacturing Company.
“ ‘There can be no doubt but that the approaches to Dorset and the facilities in and about the station are far superior to those of either Moseley or Clayville, and that the number of people patronizing the Dorset station and who prefer to continue to patronize it are very much greater than those who patronize the stations, Moseley and Clayville.
“ ‘The commission does not think it would be justified, in view of the evidence before it, in authorizing a discontinuance of the agency at Dorset, and the application of the Southern Railway Company is denied.’
“On January 5th of this year application was made to the commission by the Southern Railway Company to discontinue the agency at Clayville. The people in the locality of Clayville opposed this application, and a time was fixed for an informal conference. The citizens living in the vicinity of Dorset were notified of this conference, and on the day fixed for the same a number of citizens ap*360peared representing both stations, and after the commission had heard the statements of a number of them it was announced that the commission would make a personal inspection of the conditions and surroundings.of both stations. It may be stated here that at said informal conference it was conceded by parties representing both Dorset and Clayville that the railway company ought not to be required to maintain two agencies in such close proximity, and that one of them should be abandoned. The commission made the inspection of the premises and the conditions existing at and about each of said stations and in the vicinity of each, and after such inspection the commission announced to the counsel of the parties interested that Dorset should be maintained, and that the railway company would be allowed to discontinue the agency at Clayville. Afterwards the counsel representing the people of Clayville expressed a desire to appeal, but no record had been kept of the proceedings, and, finding it difficult to prepare a record so as to make a satisfactory application for an appeal, asked the commission to be allowed to file a petition upon which a formal hearing could be had and the record gotten in such shape that an appeal could be taken. A petition was thereupon filed in the name of the Commonwealth, at the relation of the Clayville Manufacturing Company and others, setting forth various reasons why the Clayville station should be maintained, praying that this should be done, and making the ¡Southern Railway Company a party defendant to said petition. The Southern Railway Company filed its answer and a formal hearing was had before the commission at its courtroom in Richmond, on May 16th and 17th last. A number of witnesses were introduced by the petitioners and defendant, and, after the evidence was all in, the case was argued by counsel. Upon consideration of all which, and more particularly upon consideration of the personal inspection *361made by tbe commission, as set forth above, the commission is of opinion that the Southern Railway Company should not be required to maintain the two stations of Dorset and Clayville, and it is more firmly convinced than ever that, as between the two, Dorset is the station at which the agency should be maintained.
“At present there is but one public road leading to Clay-ville, and this was but recently dedicated to the public. It leads from a gate on what is known as the Genito road, some several hundred feet over the land of the Clayville Manufacturing Company, to the station at Clayville. The people living west of Clayville, on and near the Genito road, in going to either station only have a short distance further to go to Dorset than to Clayville. The other roads leading to Clayville are private roads over the Clayville Manufacturing Company and others, but steps have recently been taken to have one of these roads dedicated to the public.
“Dorset is a long established station, and for many years it was the only station in Powhatan county. There are three main public roads centering at Dorset, one coming from what is known as South Richmond (formerly Manchester) through Chesterfield county, one coming from Powhatan Courthouse, and the other coming from Genito and what is known as the Genito road. The facilities for unloading and loading of freight at Dorset are much superior to those of Clayville. The railway company owns some three acres of land outside of its right of way at Dorset, but has no land at Clayville except its right of way, and outside of its right of way all the facilities for loading and unloading freight at Clayville are upon the land of the Clayville Manufacturing Company. The Clay-ville station was established some years ago, solely because of the location at that place of the Clayville Manufacturing Company, but the expectations of the Clayville Manu*362facturing Company were not realized, and the company has gone out of business, has shipped most of its machinery and bricks, and is disposing of the remainder as rapidly as possible.
“While it will be seen from exhibit C, statement 2, to the Southern Railway Company’s ansiver, that for the six months beginning September, 1910, and ending February, 1911, the ticket sales at Clayville amounted to $701.87 as against the ticket sales at Dorset, amounting to $323.30, as shown in exhibit C, statement No. 3, to the Southern Railway Company’s answer, yet the proof shows that two passenger trains, Nos. 13 and 14, made stops at Clayville during this time, but did not make stops at Dorset, and that many people would walk from Dorset to get on these trains at Clayville. It is shown by exhibit C, statement No. 2, that the freight receipts at Clayville for the six months above mentioned, exclusive of the shipments of the Clayville Manufacturing Company, amounted to $323.22, and by exhibit C, statement No. 3, the freight receipts at Dorset amounted to $310.64. But when we come to freight forwarded, we find by exhibit C, statement No. 3, that the less than carload lots forwarded from Dorset amounted to $161.83, and from Clayville, $152.39; and that the carload lots from Dorset amounted to $185.45, while at Clayville it only amounted to $78.80. If the Clayville station is abandoned, the two trains heretofore stopping at that point, and Avhich did not stop at Dorset, will hereafter make stops at Dorset. While it has been stated that all the facilities for loading and unloading of freight at Clay-ville are upon the land of the Clayville Manufacturing-Company, it is also true that a portion of the track for the loading and unloading of freight at Dorset is located upon land belonging to Mr. Watkins, but the commission thinks it is safe in stating that if at any future time the public should be denied the use of this portion of the track *363for loading and unloading, there would yet be left ample facilities for the convenient loading and unloading of freight at Dorset.
“In view of the foregoing, and having given the whole subject a most thorough investigation, the commission is of the opinion that the prayer of the petition should be denied, and that the Southern Railway Company be allowed to discontinue the agency at Clayville.”
The order appealed from is affirmed.

Affirmed.